Citation Nr: 0810892	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-32 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied service connection for bilateral 
hearing loss.

In an April 2006 decision, the Board remanded the issue to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  By an August 2007 
rating decision, the AMC granted the veteran's claim for 
service connection for hearing loss in the left ear and 
resolved that issue in full.  The issue of service connection 
for hearing loss in the right ear remains on appeal.


FINDINGS OF FACT

The competent medical evidence of record does not reflect 
that the veteran has a current hearing loss disability in the 
right ear.


CONCLUSION OF LAW

Hearing loss in the right ear was not incurred in or 
aggravated by service, nor may an in-service occurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2002 and May 2006 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of evidence he wished VA to obtain, or to submit 
any additional evidence that pertains to the claim.  The 
veteran was advised about how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations in the May 2006, November 2006 
and June 2007 letters.  This case was last readjudicated in 
August 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, service personnel records, private 
medical records, VA outpatient records, a VA examination 
report and a transcript from a hearing before the Board.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against 
service connection for hearing loss in the right ear, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends he currently suffers from hearing loss 
in the right ear which is related to his time in service when 
he was a mortarman.  

In a hearing before the Board in March 2005, the veteran 
stated that his hearing had progressively worsened as a 
result of noise exposure during service.  He testified that 
he was a mortarman in service and his military occupational 
specialty was light artillery entail which included firing 
continual rounds of mortars and artillery on both his left 
and his right side.  He further testified that he did not 
wear ear protection when firing.  The veteran's discharge 
certificate confirms that his military occupational specialty 
was as a mortarman and his service personnel records confirm 
that his primary duty included rifle man and ammo man. 

Service treatment records are absent of any complaints of 
hearing loss.  An audiogram recorded upon entry into service 
reflects the veteran's hearing was within normal limits in 
both ears.  Upon separation, the veteran was not given an 
audiology exam.  However, a whisper voice test on the 
separation examination reflects the veteran's left and right 
ears were scored as 15 out of 15.

The record reflects that shortly after discharge from 
service, the veteran was given an audiology examination on 
June 13, 1973, pursuant to an employment physical 
examination.  The audiogram shows that the hearing threshold 
levels in the right ear were all less than 20 decibels.

Audiometric testing in October 1991 revealed that the hearing 
threshold levels in decibels in the right ear were 5 decibels 
or less at 500, 1000, 2000, 3000 and 4000 Hertz.  Audiometric 
testing in June 1992 revealed that the hearing threshold 
levels in decibels in the right ear were 0, 5, 0, 5 and 10 at 
500, 1000, 2000, 3000 and 4000 Hertz respectively.  Speech 
recognition scores were not recorded for either test.  

VA outpatient reports note that in September 2005 the veteran 
was referred for an audiology consult.  A summary of 
audiometric testing reported normal hearing from 250 to 4000 
Hertz sloping to a mild to moderate hearing loss from 6000 to 
8000 Hertz in the right ear.  The examiner noted the speech 
recognition thresholds were in close agreement with pure tone 
averages.  The examiner also noted that with using recorded 
speech, speech discrimination ability was excellent in the 
right ear.

Audiometric testing on the VA examination in July 2007 
revealed that the hearing threshold levels in decibels in the 
right ear were 5, 5, 10, 10 and 25 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  Maryland CNC speech recognition 
score was 96 percent in the right ear.  The examiner 
concluded that the results for the right ear were within 
normal limits in the region of 500 to 4000 Hertz and did not 
meet the requirements for a hearing loss disability under VA 
regulations.  Though the veteran's right ear threshold was 25 
decibels at 4000 Hertz, which may be considered as some 
degree of hearing loss, his hearing loss is not considered a 
hearing loss disability for VA purposes, as specified under 
38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993). 

The competent medical evidence of record does not reflect 
that a current disability in the right ear exists within the 
meaning of 38 C.F.R. § 3.385.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  By regulation, the veteran does not 
suffer from a hearing loss disability in the right ear.  
Thus, the claim for service connection for hearing loss in 
the right ear must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for hearing loss in the right ear is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


